DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 03/04/2021, Claims 1, 5, 9, 13 and 17 are amended. Claims 21-24 are newly added. Claims 3-4, 11-12, 19-20 are cancelled. Claims 1-2, 5-10, 13-18 and 21-24 are pending. No new matter has been added. The Applicant amended claims to overcome rejections under 35 U.S.C. 112(b). Therefore, the rejections under 35 U.S.C. 112(b) are withdrawn. 

With respect to the amendment filed on 03/04/2021, see pages 4-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Independent claims 1, 9 and 17 are amended to include subject matter of previously indicated as allowable claim 4 and intervening claim 3. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-2, 5-10, 13-18 and 21-24 are allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
Claims 1-2, 5-10, 13-18 and 21-24 are allowed. 
Independent Claims 1, 9 and 17 respectively recite the limitations of: an offset circuit configured to: receive bias information generated by an image sensor comprising a plurality of pixel sensors, the bias information derived from pixel values of a line of masked pixel sensors of a same color in the image sensor, the bias information indicative of noise in the line of masked pixel sensors, wherein the bias information comprises first bias information representing processed versions of pixel values of first masked pixel sensors of the same color at one side of the image sensor and the bias information further comprises second bias information representing processed versions of pixel values of second masked pixel sensors of the same color at an opposite side of the image sensor, and determine an offset value for a pixel value of a pixel in raw image data associated with the bias information, the offset value determined based on the bias information, the pixel value captured by an unmasked pixel sensor in the same line as the line of masked pixel sensors; and a calculator circuit coupled to the offset circuit and configured to: receive the pixel value of the pixel in the raw image data, receive the offset value for the pixel value from the offset circuit, and 2adjust the received pixel value by the offset value for the pixel value to generate a modified pixel value for the pixel.

 
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 



However, Gove et al., even if combined, fail to teach or suggest an offset circuit configured to: receive bias information generated by an image sensor comprising a plurality of pixel sensors, the bias information derived from pixel values of a line of masked pixel sensors of a same color in the image sensor, the bias information indicative of noise in the line of masked pixel sensors, wherein the bias information comprises first bias information representing processed versions of pixel values of first masked pixel sensors of the same color at one side of the image sensor and the bias information further comprises second bias information representing processed versions of pixel values of second masked pixel sensors of the same color at an opposite side of the image sensor, and determine an offset value for a pixel value of a pixel in raw image data associated with the bias information, the offset value determined based on the bias information, the pixel value captured by an unmasked pixel sensor in the same line as the line of masked pixel sensors, as required by claims 1, 9 and 17. Indeed, these references are silent about any such positions of pixel sensors at opposite sides based on color information, let alone receiving the pixel value of the pixel in the raw image data, receive the offset value for the pixel value from the offset circuit, and 2adjust the 

 “Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9466113 B2
US 9332239 B2
US 20150348246 A1
Oakley, John P., and Hong Bu. "Correction of simple contrast loss in color images." IEEE Transactions on Image Processing 16.2 (2007): 511-522.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661